DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


              Claims 1-6,13-18 are rejected under 35 U.S.C. 102(a}(1) as being anticipated by Fisker et al 20150111177.
              With regard to claims 1 and 13, Fisker et al disclose a computer implemented method for maintaining anatomical relationships between teeth while designing or modifiying digital prosthetic upper and lower arches, comprising the steps of:
               Automatically adapting or modifiying a prosthetic tooth structure in a computer software program (paragraph 330) in reaction to modification of upper and/or lower prosthesis archforms (see paragraph 331, “the modification can be performed automatically”),
                  Automatically adapting the occlusal and interproximal tooth surfaces of adjacent teeth to maintain proper anatomical relationships, from mesial/distal translation due to design or modification of upper or lower arch forms (see paragraph 360 which discusses translation of the denture teeth),
                  Automatically adapting the occlusal and interproximal tooth surfaces of antagonist teeth to maintain proper anatomical relationships due to coronal/apical translation and buccal/lingual translation (see paragraph 360 which discusses evaluating translation of teeth in the method, as translation includes both coronal/apical and buccal/lingual translation, and paragraph 332 which discloses that antagonist teeth may be evaluated by the method as described),
                 Automatically adapting the occlusal and interproximal tooth surfaces of antagonist and adjacent teeth (see above, Fisker et al discloses adaptation of both antagonist and adjacent teeth), to maintain proper anatomical relationships due to mesial/distal and buccal/lingual rotation (see paragraph 360 which discloses adapting/modifying the denture teeth due to rotation (rotation includes both mesial/distal and buccal/lingual rotation),
                 Automatically adapting the occlusal and interproximal tooth surfaces of antagonist and adjacent teeth (see above, Fisker et al discloses adaptation of both antagonist and adjacent teeth) to maintain proper anatomical relationships due to flare rotation (see paragraph 360 which discloses adapting/modifying the denture teeth due to rotation (rotation includes flare rotation),
                 Wherein the steps of the method have the effect of automatically correcting improper relationships (see paragraph 331) of teeth or malocclusion so that in response to changes made by the user to the design of the digital prosthesis (digital denture as disclosed by Fisker et al), such changes result in maintain a proper anatomical relationship of the upper arch teeth and the lower arch teeth. See paragraph 331.

                 With regard to claims 2 and 14, Fisker et al disclose that the step of adapting the occlusal and interproximal tooth surfaces of adjacent teeth from mesial/distal translation (translation, paragraph 360) due to design or modification of the upper or lower arch forms, includes maintaining diastemata (spacing). See paragraph 377 which discloses that the teeth models are arranged spatially to each other.
                 With regard to claims 3 and 15, the steps of Fisker et al appear to be accomplished in a simultaneous manner. See step 105 in fig. 1b.
                 With regard to claim 4 and 16, note that Fisker et al discloses the step of incorporating changes in arch shape and size. See paragraphs 353-355.
                With regard to claims 5 and 17, Fisker et al disclose morphing teeth in different directions. This is accomplished by adapting the teeth according to rotation (one direction) and translation (a different direction). See paragraph 360.
               With regard to claims 6 and 18, Fisker et al disclose adapting/modifying a prosthetic tooth structure in a computer software program in reaction to modification of the upper and/or lower prosthesis archforms, utilizing canine guidance. See paragraph 360 where Fisker et al disclose that “The denture teeth can also be modified for example with respect to shape, e.g. length, thickness, distribution of mass etc.” This is accomplished via the computer software disclosed by Fisker et al, and this inherently utilizes “canine guidance” inasmuch since Fisker et al discloses all of the teeth may be
adapted/modified, canines are inherently included. “Canine guidance” is taken to mean that canines are evaluated/adapted/modified. See paragraph 360 which discloses how each individual tooth is modified/adapted. With regard to claim 18, these disclosed steps of Fisker et al maintain anatomical occlusion. See paragraphs 376 and 377.



Response to Arguments
Applicant's arguments filed 6/21/22 have been fully considered but they are not persuasive.  Applicant’s amendments, along with the arguments presented thereto, have been fully considered, and the Fisker et al reference has been reevaluated by the examiner.
              Applicant argues that “Fisker’s disclosure limits such automation to functions that arrange the virtual teeth models.  These disclosures fail to describe a method that would meet Applicant’s definition of adapting or modifying a prosthetic tooth structure, which implicitly requires some change of the prosthetic tooth structure rather than merely moving or re-arranging” (Remarks, page 4).  After reevaluating the Fisker et al reference, this is not found persuasive, because in paragraph 360, Fisker et al specifically discloses that the individual teeth may be modified individually, with respect to shape.  It is also noted that the claim recitation of “adapting” may be met by a simple rearrangement of the teeth, which Fisker et al also discloses.  Nevertheless, the above disclosure in paragraph 360 of Fisker et al clearly meets the limitation of “modifying”.
              Applicant further argues that paragraph 360 of Fisker et al only supports that any modification of tooth shape is accomplished on an individual tooth basis, rather than by adapting or modifying a prosthetic tooth structure (Remarks, page 5).  It is unclear to the examiner as to the difference between the two.  It is clear from paragraph 358 that the teeth 660 being referred to, are prosthetic teeth that may be selected from a library of teeth.  
             Applicant also argues that Fisker et al does not disclose that the occlusal and interproximal tooth surfaces of antagonist and adjacent teeth are automatically adapted in response to mesial/distal translation due to design or modification by a user of the upper or lower arch forms, and also does not disclose that this automatically adapting of these specific surfaces may also be in response due to design or modification by a user of the specific directions as recited in claim 1.  This is not found persuasive because it is the examiner’s position that these specific directional modifications are contemplated by the disclosures of Fisker et al in paragraphs 330-332.  See explanations in the rejection of claims 1 and 13 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772